                     Case 1:19-cr-00157-PAE Document 14 Filed 05/15/19 Page 1 of 2



                                                   LAW OFFICES OF

                                              JEFFREY LICHTMAN
                                                  11 EAST 44 TH STREET

                                                       SUITE 501

                                              NEW YORK, NEW YORK 10017

JEFFREY LICHTMAN                                www.jeffreylichtman.com
                                                                                                       PH: (212) 581-1001
JEFFREY EINHORN                                                                                        FX: (212) 581 -4 999
PAUL TOWNSEND




                                               May 15,2019

        BYECF
        Hon. Paul A. Engelmayer
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                   Re: United States v. Joseph Prezioso, 19 CR 157 (PAE)

        Dear Judge Engelmayer:

                I am writing on behalf of defendant Joseph Prezioso to respectfully request a modification
        of the defendant's conditions of release which would permit him to travel to Yarmouthport,
        Massachusetts from May 23 through May 28,2019 to visit with family. Both Pretrial Services
        and the government, by AUSA Jason Swergold, have no objection to this request. Of course,
        should Your Honor approve this application, Mr. Prezioso will provide Pretrial Services with a
        detailed itinerary in advance of his trip.             I




                By way of background, on January 23,2019, Judge Lehrburger released Mr. Prezioso on
        a $1,000,000 personal recognizance bond, signed by the defendant and his fiance and secured by
        property, with the special conditions that: 1) his travel be restricted to the Southern and Eastern
        Districts of New York, the Middle and Southern Districts of Florida, and all points of travel to
        Florida; 2) that he surrender his firearms; 3) that he surrender all travel documents ; and 4) that he
        refrain from contact with the defendants in a related matter outside the presence of counsel.
        Since that date, Mr. Prezioso has remained compliant with his conditions of release.
            Case 1:19-cr-00157-PAE Document 14 Filed 05/15/19 Page 2 of 2


JEFFREY LICHTMAN

  Hon. Paul A. Engelmayer
  United States District Judge
  May 15,2019
  Page 2


         Thank you for your consideration on this application; I remain available for a conference
  should Your Honor deem it necessary.


                                       Respectfully submitted,




  cc:    Jason Swergold, Esq. (by ECF)
         Assistant United States Attorney

         Keyana Pompey, Prctrial Services (by email)




  So Ordered:



  Hon. Paul A. Engelmayer, U.S.D.J
